CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.342 Page 1 Of 21

XHIBIT J

 

 

Haddad Law Firm. PLC.

 

 

.,CaSe 2217-CV-12359-_BAF-DRG ECF NO. 23-1O filed 11/19/18 Page|D.343 Page 2 Of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DI_VISION_

WENDELL sHANE MACKEY,

Plaintiff,
Case No. 2:17-cv-12359

V.

. - JUDGE BERNARD A. FRIEDMAN
JAMES MICHAEL BERRYMAN,
Mayor'of the City of Adrian, Michigan; MAGISTRATE DAVID R. GRAND
MARGARET M.S. NOE, Judge of the ~ '
Lenawee County Circuit Court,

 

Defendants.

HADDAD LAW FIRM, PLC JOHNSON, ROSATI, SCHULTZ & JOPPICH
By: lssa G. Haddad (P71699) By: Holly S. Battersby (P72023)
Attorney for Plaintiff Attorney Defendant Margaret Noe

' 30600 Telegraph Road, Suite 3150 27555 Executive Drive, Suite 250
Bingham' Farms, Michigan 48025 Farmington Hills, Michigan 48331
(248) 633-85 00 (248) 489-41()0
issa@haddlaw.com cj ohnson@jrsj lavv.com 4

GARAN LUCOW MlLLER, PC

John J. Gillooly (P41948)

Attomey for Defendant J ames Berryman
1155 Brewery Park Boulevard, Suite 200
Detroit, Michigan 48207

(313) 446~5501
jgillooly@garanlucow.com

 

PLAINTIFF’S FIRST DISCOVERY REQUEST
(INTERROGATORIES AND REQUEST FOR DOCUMENTS)
. TO DEFENDANT NOE

 

 

Haddad Law Firm. PLC.

 

 

,CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.344 Page 3 Of 21

NOW COl\/IES Plaintiff, W. Shane Mackey, by and through counsel, Issa G.
Haddad pursuant to Fed. R. Civ. P. 26, 33, and 34, and for Plaintiff’s First
Discovery Request (Interrogatories and Request for Docurnents) to Defendant Noe,
states as follows:

PART I - INSTRUCTIONS

A~ Q€L@_ra_l

If you believe that any of the following requests are ambiguous, vague, or
confusing, please send correspondence as soon as possible to the undersigned
counsel describing the ambiguity, vagueness, or confusion, and it will be promptly
clarified in reply correspondence

If you believe that any of the following requests are unduly burdensome,
please send correspondence as soon as possible to the undersigned counsel l
describing the reasons why the request is unduly burdensome, stating,Whatever
information and knowledge and providing whatever documents called for in the
request, and an attempt will be made to rephrase the request (or subpart) in reply
correspondence to lessen the burdens of compliance Any such reply
correspondence may be treated by the parties to whom it is addressed as a
modification of the original discovery request_.

lf you refuse to provide requested information due to a claim of privilege,

you must still answer the remainder of the request, and in lieu of providing the

 

 

Haddad Law Firm. PLC.

 

 

,CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-1Q filed 11/19/18 Page|D.345 Page 4 Of 21

claimed privileged information, you must produce a Privilege Log which contains
ata minimum:
l. The privilege claimed;
2. The grounds upon which the refusal is based with sufficient specificity
land detail to permit a determination'of the propriety of such refusal;
3. The identity of each document, person, communication, and fact upon
which you base your assertion of privilege;
4. The general topic of the any document(s) or information that you claim
are privileged;
5. The person(s) who prepared any document(s) or information that you
claim is privileged;
6. The person(s) who have custody of any document(s) or information that
you claim is privileged;
7. The approximate date that the document(s) or information was prepared;
8. fhc length of the document(s) or information;
9. .The present location of the document(s) or information; and _______
10.The identity of each document, person, communication, and fact which
might tend to refute the existence or validity of such privilege or other

objection or which might tend to substantiate waiver or nonexistence of

the privilege or other objection (e.g., identify each person who has had

 

 

Haddad Law Firm. PLC.

 

 

, CaSe 2217jCV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Pag'e|D..346 Page 5 Of 21

i; ~

access to some or all of the information would otherwise be responsive to
the unanswered portion of the request).
The phrase “describe with specificity and detail” as used herein requires that
you:
1. Provide underlying facts rather than conclusory statements of fact and/or
law; l
2. Where_ applicable, particularize as to time, place and manner; and
3. lSet forth all relevant facts necessary to the complete understanding of the
act, process, event or thing being described
You are under a continuing duty to supplement your responses with respect
to any question directly addressed to the identity and location of persons having
knowledge of discoverable matters and the identity of each person expected to _be
called as an expert witness at trial and the subject matter on which said expert
witness is expected to testify. You are also under a continuing duty to correct any
response which you later learn is incorrect.
B., Interrogatories
Pursuant to Fed. R. Civ. P. 33, within thirty (30) days from the date this
request is served, you must prepare and file answers 4 separately, fully, in writing,

and under oath - to the following interrogatories and serve a legible copy»of your

answers on the attorney for the requesting party. An interrogatory is not

 

 

Haddad Law Firm. PLC.

 

 

` unless the court, for good cause, excuses the failure. The person Who' makes the

_CaSe 2217-CV-12359-BAF-DRG ECF NO. 213-10 filed 11/19/18 Page|D.347 Page 6 Of 21

objectionable merely because it asks for an opinion or contention that relates to
fact or the application of law to fact. If the answer to an interrogatory may be
determined by examining, auditing, compiling, abstracting, or summarizing a
party's business records (including electronically stored information), and if the
burden of deriving or ascertaining the answer will be substantially the same for
either party, you may answer by specifying the records that must b`e reviewed, in
sufficient detail to enable the requesting party to locate and identify them as readily
as the responding party could and giving the requesting party areasonable
opportunity to examine and audit the records and to make copies, compilations,
abstracts,_or summaries . The grounds for objecting to an interrogatory must b.e

stated with specificity. Any ground not stated in a timely objection is waived

answers must sign them, and the attorney who objects must sign any objections

C. v l Request for Production of Documents and Things_

Pursuant to Fed. R. Civ. P. 34, within thirty (30) days from the date this
request is served, you must produce for inspection and copying a complete and
legible copy of the requested documents at Haddad Law Firm, PLC, 30600
Telegraph Road, Suite 3150, Bingham Farms, l\/Iichigan 48025. lf you object to
producing any requested item or category of requested items, you must either state

that inspection and related activities will be permitted as requested or state with

 

 

Haddad Law Firm. PLC.

 

 

_CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.348 Page 7 Of 21

specificity the grounds for objecting to the request, including the reasons You
may state that you will produce copies of documents or of electronically stored
information instead of permitting inspection .An' objection must state whether any
responsive materials are being withheld on the basis of that obj ection. An
objection to part of a request must specify the part and permit inspection of the
rest. When producing documents or electronically stored information, you must
produce documents as they are kept in the usual course of business or must
organize and label them to correspond to the categories in the request, If a request
does not specify a form for producing electronically stored information, you must
produce it in a form or forms in which it is ordinarily maintained or in a reasonably
usable form or forms.
PART 11 » DEFINITIoNs - :

“Communication” means any meeting-, conversation, words heard or
spoken, document delivered or sent, and any other means of transferring thoughts,
ideas, or other information `This definition encompasses all “documents” as that
term is hereinafter defined.

“Communications App” means any software application capable of
sending or receiving text messages, telephone calls, or any other form of l
communication, including but not limited to telephone calls, text messages, instant

messages; photographs, videos, etc. This includes but is not limited to Facebook

 

 

Haddad Law Firm. PLC.

 

 

_CaSe 2217-eV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.349 Page 8 Of 21

Messenger, Messenger Kids, Skype, WhatsApp, Viber, Google Allo, `Google
Hangouts, Google Voice, Slack, Microsoft Teams, Snapchat, Telegram, Text l\/Ie,
TextNow', Kik, Apple l\/Iessage, Burner, TalkU, TextFree, Telos, and any other
software application that can be used for sending or receiving text messages,
telephone calls, or any other form of communication

. “Date” means the weekday, month,` day, and year.

“Defendant” shall mean one or all of the persons or entities so listed or
identified in the Complaint.

“Document” is used in the broadest sense of the word and includes but_is
not limited to any and all writings, drawings, graphs, charts, photographs, phone
records, and other data compilations from which information can be obtained,
translated, if necessary, through detection devices into reasonably usable form. A
document that contains any note, comment, addition, deletion, insertion,
annotation marginalia, or any other alteration compromises a non-identical legible
copy of another document and shall be treated as a separate document subject to
production

“Fact” means any act, omission, transaction circumstance, occurrence,-
event, chronology, sequence, communication or document and includes but is not
limited to_ the preparation, dispatch, or receipt of any document; the occurrence of

any communication;

 

 

Haddad Law Firm. PLC.

 

 

.CaSe 2217¢C'V-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.SBO Page 9 Of 21

“Or” shall be construed in the conjunctive.

“Per_son” means, in the singular as well as the plural, any natural person,

_ proprietorship, firm, association partnership, corporation, governmental

department, governmental agency, or any other business or legal entity and its
agents and employees

“Plaintiff"’ shall mean one or all of the persons or entities so listed or
identified in the Complaint.

“Related to” or “relate to” means relating to, referring to, pertaining to,
consisting of, refiecting, evidencing, concerning or in any way logically or
factually connected with the referenced subject matter.

“Requesting party” means the party to this action who served this request.

“Social media” means any form of electronic communication through which
users create online accounts or profiles and share information personal messages,
and other content. Social media websites include but are not limited to Facebook,
Twitter, Youtube, Instagram, Reddit,' Tumblr,' Google+, Baidu, Pinterest, Link_edln,
Foursquare, Badoo, MySpace, Vine, Snapchat, Classmates, Friendster, Gaia,
Quora, and any other form of electronic communication through Which users create
online accounts or profiles and share information personal messages, and other

content. ' l

 

 

Haddad Law Firm. PLC.

 

 

_CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.351 Page 10 Of 21

“You” or “your” mean the party to Whom this request is directed and all
persons presently or formerly acting or purporting to act for or on behalf of said
party, including but not limited to agents, attorneys, consultants, employees,
guarantors, indemnitors,representatives, sureties, and servants and any and all
persons acting on behalf or in the interest of any such person

All references to the singular shall include the plural and the plural shall
include the singular.

All references to the masculine, feminine, or neuter pronoun shall not _

exclude the other genders.-

PART 111 - INTERRoGAToRIEs
Interrogatory Number `1: Please provide the name of any Internet Service
Provider (lSP) that you used to access the internet from January l, 20-17, to
December 31, 2017.

Response to Interrogatory Number 1':

Interrogatory Number 21 Please provide the subscriber name, subscriber
street address, and subscriber telephone number for each Internet Service Provider
(ISP) identified in Interrogatory Number l.

Response to Interrogatory Number 22

 

 

Haddad Law Firm. PLC.

 

 

,CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.352 Page 11 Of 21

Interrogatory Number 3: Please provide all Internet Protocol (IP)
addresses (whether IPv4 or IPV6) through which you accessed the intemet from
January l, 2017, to December 31, 2017, including but not limited to any Internet
Protocol (IP) addresses assigned to your home and place of work during this period
of time.

Response to Interrogatorv Number 32

Interrogatory Number 4: Please provide the name of any
Telecommunications Service Provider (TSP) that provided telecommunications
services through which you made telephone calls from January l, 2017, to
December 3 1, 2017.

Res|:_)onse to Interrogatory Number 4:

Inter@gatorv Number 5: Please provide all subscriber telephone numbers
that you used to make telephone calls from January 1, 2017, to December 31,

2017.

Re`sp' onse to Interrogatory Number 511

_10_

 

 

Haddad Law Firm. PLC.

 

 

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.353 Page 12 Of 21

Interroggtorv Number 6; Please provide the Uniform Resource Locator
(URL) for any social media (as that term is defined above) used by you or anyone
acting on your behalf from January l, 2017, to December 31, 2017.

Response to InterrogLorv Number 6-:

Interrogatory Number 7 : Please identify all Communications Apps (as
that term is defined above) installed on any electronic device owned or used by
you from January l, 2017, to December 31, 2017.

Response to Interrogatory Number 7 :

Interrogatory Number 8: Please identify all Communications Apps (as
that term is defined above) used by you from January l, 2017, to December 31,

2017.

Response to Interrogatory Number 8 :

_11-

 

 

Haddad Law Firm. PLC.

 

 

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.354 Page 13 Of 21

g PART IV - DOCUMENT REOUESTS »

Document Reauest Number 1: Please provide copies of any complaint that

relates or pertains to you that has been filed with any attorney ethics entity,

including but not limited to the l\/lichigan Attorney Grievance Commission, the
Michigan Attorney l)isciplinary Board, or the Michigan Bar Association.' If you
claim that any document responsive to this request is privileged, please provide a
privilege log containing the information identified in the General Instructions-
section of this request l

' Response to Document Req uest Number 11

Document Request Number 2: For any complaint identified in Document
Request Number 1, please provide copies of any response or reply that was drafted
by you or on your behalf. If you claim that any document responsive to this
request is.privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request,

Response to Document Request Number 2:

Document Request Number 31 For any complaint identified in Document
Request Number l, please provide copies of any decision or order-that resolved or

otherwise concluded the complaint If you claim that any document responsive to

_12_

 

 

Haddad IAW Firm. PLC.

 

 

,CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.355 4 Page 14 Of 21

this request is privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request

Response to Document Request Number 3:

Response to Document Request Number 4: Please provide copies of any
complaint that relates or pertains to you which was filed with any judicial ethics
entity, including but not limited to the Michigan J udicial Tenure Commission lf
you claim that any document responsive to this request is privileged, please
provide a privilege log containing the information identified in the General
Instructions section of this request,

Response to Document Request Number 4:

Document Req uest Number 51 For any complaint identified in Document
Request Number 4, please provide copies of any response or reply that was drafted
by you or on your behalf. If you claim that any document responsive to this
request is privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request.

Response to Document Request Number 5:

_]3-

 

 

Haddad Law Firm. PLC.

 

 

lCaSe 2217-eV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.356 Page 15 Of 21

Document Reguest Number 61 For any complaint identified in Document
Request Number 4, please provide copies of any decision or order.that resolved or
otherwise concluded the complaint. If you claim that any document responsive to
this request is privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request

Response to Document Request Number 61

Document Request Number 7 : Please provide copies of any document that
relates to,' pertains to, or otherwise references ,in any way the Personal Protection
Order issued in the matter of James M Berryman v Wendell Shane Mackey,
Lenawee County Circuit Court Case No. l7-44270-PH, including but not limited to
any notes, diaries, or other personal documentation regarding this matter.

Response to Document Request Number 7 :
Document Request Number 82 Please provide copies of any photograph

depicting`you and Defendant J ames Berryman.

Response to Document Request Number 8:

_14_

 

 

Haddad Law Firm. PLC.

 

 

(;aSe 2217'-'C\'/-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.357 Page 16 Of 21

Document Req uest Number 91 Please provide copies of all posts made on
any social media website by you or anyone acting on your behalf from January 1,
2017, to December 31, 2017. If you claim that any document responsive to this
request is privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request

Response to Document Request Number 9:

Document Req uest Number 10: Please provide copies of all documents
that relate or pertain to Plaintiff or to this matter, including but not limited to any
electronic mail messages, text messages, or any other documents 'If you claim that
any document responsive to this request is privileged, please provide a privilege
log containing the information identified in the General Instructions section of this
request. .

Response to Document Request Num_ber 10:

Document Request Number 11: Please provide a copy of your entire
Facebook profile data for each Facebook profile created or accessed by you. lf you

need assistance obtaining this data, please see the attached Instructions on How to

-15~_

 

 

Haddad Law Firm. PLC,

 

 

\CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.358 Page 17 Of 21

Download Facebook Profile Data. If you claim that any document responsive to
this request is privileged, please provide a privilege log containing the information
identified in the General Instructions section of this request,

Response to Document Request Number 11:

Document Req uest Number 122 Please produce for forensic analysis any
electronic communications device`used by you from January l, 20_17, to the
present _

Response to Document Request Number 12:

Respectfully submitted,

HADDAD LAW FIRM, PLC

/s/Issa G. Haddad /W

By: Issa G. Haddad (P71699)
Attorney for Plaintiff
30600 Telegraph Road, Suite 3150
Bingham Farms, Michigan 48025
Tel: (248) 633-8500
Fax: (248) 633-8484
Dated: November 7, 2018 issa@haddlaw.com

 

-16_

 

 

Haddad Law Firm. PLC, '

 

 

(;aSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.'359 Page 18 Of 21

- 10.

v lInstructions on How to Download Facebo'ok Profile Data

Login to your Facebook account. If you have more than once Facebook
account, you will need to login and to implement the following instructions
for each and every account. '

After logging in to your Facebook account', click on the rightmost icon (a
downward pointing dark blue triangle) located near the top of the page,

A dropdown menu will appear. Choose the “Settings” option from the
dropdown menu. ' '

Choose “Your Facebook information” located in the left-hand column
located near the top of the page,

Choose “Download your Information” from the middle of the page.

Your browser will proceed to a page entitled “Download Your .lnformation.”
In the middle of this page, choose the following options:

. - Date Range: All of my data
Format: HTML ' __
l\/ledia Quality: High n ,,

In the “Your Information” section, ensure that all checkboxes for all _
categories are checked. This includes the categories Posts, Photos and
Videos, Comments, Likes and Reactions, Friends, Following and Followers,
Mes`sages, Groups, Events, Profile Information, Pages, Marketplace,
Payment History, Saved Items, Your Places, Apps and Websites, Other
Activity, Ade Search History,- Location History, Calls and Messages, About
You, and Security and Login Information. `

Click on the blue icon in the middle of the page entitled “Create File.”

Youwill receive a confirmation email at the email address that you used to
register the Facebook profile you are downloading.

Shortly after receiving the first confirmation email, you will receive a

second email containing hyperlinks entitled “Available Files” and
“Download Your Information.” '

 

 

 

 

Haddad Law Firm. PLC.

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.SGO Page 19 Of 21

ll.

12.

13.

14.

15.

16.

17.

Instructions on How to Download Facebook Profile Data (cont’d)

Click on the link entitled “Available Files.” Your browser Will proceed to a
Facebook page entitled “Download Your Information.”

On the Facebook page entitled “Download' Your Information,” click the 1
button located near the center of the page entitled “Download.” (Be sure to

download this information soon after receiving the email containing the

hyperlink because the “Available Files” “Download Your Information”

hyperlinks in the second email will expire within a few days.) '

You will be prompted to enter your Facebook password in order to begin
downloading your Facebook profile data. Enter the password for the
Fac`ebook profile that you are attempting to download. Again, if you have
more than once Facebook account, you will need to login and repeat this
process for each and every account

The Facebook profile data will download as compressed .zip file.

Do_not alter the compressed .zip file or‘any of its contents in any way
whatsoever.

Copy and paste (drag and drop) the compressed .zip file to a USB drive,
burn it to a DVD, or otherwise transfer the compressed .zip file to a portable
electronic storage media of your choice. T he portable electronic storage
media of choice must be one ordinarily used by typical computer users

Provide the USB drive, DVD, or other portable electronic storage media to

your attorney for forwarding to the party who requested the Facebook profile
data. `

" `CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10 filed 11/19/18 Page|D.361 Page 20 Of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WENDELL SHANE MACKEY,

Plaintiff,
Case No. 2:17-cv~12359
v. '
JUDGE BE-RNARD A. FRlEDl\/IAN
JAMES MICHAEL BERRYMAN, ~
Mayor of the City of Adrian, Michigan; l\_/IAGISTRATE DAVID R. GRAND
MARGARET M.S. NOE, Judge of the
Lenawee County Circuit Court,

 

Defendants.
HADDAD LAW FIRM, PLC _ JoHNsoN, RosArI, SCHULTZ & JoPPICH
By: Issa G.' Haddad (P7l699) By: Holly S. Battersby (P72023)
Attorney for Plaintiff Attorney Defendant Margaret Noe
30600 Telegraph Road, Suite 3150 _ 27555 Executive Drive, Suite 250
Bingham Farms, Michigan 48025' Farmington'Hills, Michigan 48331
(248) 633-8500 __ (248) _489-4100 ‘ ******
issa@haddlaw.com cj oh_nson@jrsjlaw.com

GARAN LUCow MILLER, PC

John J. Gillooly (P41948)

Attorney for Defendant J ames Berryman
1155 Brewery Park Boulevard, Suite 200
Detroit, Michigan 48207

(313) 446-5501

j gillooly@garanlucow.com ' . _

 

PROOF OF SERVICE
The undersigned certifies that s/he served a copy of Plaintiff"s lst Discovery

Request (Interrogatories and Request for Documents) to Defendant Noe and this

° ` CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-10_ filed 11/19/18 Page|D.362 Page 21 Of 21

Proof of Service upon all parties ofrecord, or their counsel if represented, by U.S.

First Class mail on the date set forth below.

Dated: November 7, 2018 /S/ISS‘Z G‘ Haddad %

A`ffiant

 

 

Haddad Law Firm. PLC,

 

 

